DETAILED ACTION
Claims 1, 2, 5-11, and 13-21 are presented for examination.
Claims 1, 13, 18, and 19 are amended.
Claims 3 and 12 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 08/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8,861,327 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The rejection Applicant's arguments, see Remarks pages 9-12, filed July 09, 2021, in response to the Non-Final Rejection mailed on March 31, 2021, have been fully considered and are persuasive. The previous rejections have been withdrawn.

Allowable Subject Matter
Claims 1, 2, 5-11, and 13-21 (renumbered as claim 1-18) are allowed.
The following is an examiner’s statement of reason for allowance:
Claims 1, 2, 5-11, and 13-21 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations:
In claim 1, “… converting, by the encoder, the input communication symbols into transmittable waveforms constructed using non-periodic functions, wherein at least one of the transmittable waveforms includes a head function and tail function, wherein the head function conforms to a general spiral formula …” and in combination with other recited limitations in claim 1.

Note that the first closest prior art of record is Bryant, (U.S. Publication No. 2003/0067990), discloses a method for compressing/converting symbols into signals/waveforms using non-linear “compression” functions [fig. 4a, paragraphs 0010, 0013, 0019, 0021, 0024, 0028]. The cited portions of Bryant do not disclose wherein at least one of the transmittable waveforms includes a head function and tail function, wherein the head function conforms to a general spiral formula. Therefore, Bryant fails to disclose or render obvious the above italic limitations as claimed.

Note that the second closet prior art Lerner et al., (U.S. Publication No. 2003/0133495) discloses a method for compressing/converting symbols that comprises a spreading waveform that is circularly shifted [paragraphs 0049, 0050, 0090, claim 10]. The cited portions of Lerner do not disclose wherein at least one of the transmittable waveforms includes a head function and tail function, wherein the head function conforms Lerner fails to disclose or render obvious the above italic limitations as claimed.

In view of the above, none of the prior arts Bryant or Lerner disclose or render obvious individually or in combination the above italic limitations as claimed.

Claims 18 and 19, includes similar features of claim 1 and is therefore allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the italic limitation above, and in combination with other limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194.  The examiner can normally be reached on Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469